[Cite as State v. Skoog, 2022-Ohio-267.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. Earle E. Wise, Jr., P.J.
         Plaintiff-Appellee                     Hon. William B. Hoffman, J.
                                                Hon. Craig R. Baldwin, J.
 -vs-
                                                Case No. 2021 CA 0020
 JORDAN SKOOG

          Defendant-Appellant                   OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Richland County Court of
                                                Common Pleas, Case No. 2020 CR 0089


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        January 31, 2022


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 GARY BISHOP                                    WILLIAM T. CRAMER
 Prosecuting Attorney                           470 Olde Worthington Road
 Richland County, Ohio                          Suite #200
 38 South Park Street, Second Floor             Westerville, Ohio 43082
 Mansfield, Ohio 44902
Hoffman, J.
       {¶1}   Defendant-appellant Jordan J. Skoog appeals his convictions and sentence

entered by the Richland County Court of Common Pleas, on one count of involuntary

manslaughter with a firearm specification, one count of reckless homicide with a firearm

specification, and one count of using weapons while intoxicated, following a jury trial.

Plaintiff-appellee is the state of Ohio.

                            STATEMENT OF THE CASE AND FACTS

       {¶2}   On February 11, 2020, the Richland County Grand Jury indicted Appellant

on one count of involuntary manslaughter, in violation of R.C. 2903.04(A), a felony of the

first degree, with an attendant firearm specification; one count of involuntary

manslaughter, in violation of R.C. 2903.04(B), a felony of the third degree, with an

attendant firearm specification; one count of reckless homicide, in violation of R.C.

2903.041(A), a felony of the third degree, with an attendant firearm specification; and one

count of using weapons while intoxicated, in violation of R.C. 2923.15(A), a misdemeanor

of the first degree. The charges arose from the shooting death of Austin Smiley on March

20, 2019. Appellant executed a written waiver of presence at his arraignment and entered

a plea of not guilty to the charges.

       {¶3}   Appellant filed a motion to suppress on August 25, 2020. The trial court

conducted a hearing on the motion on January 19, 2021. Via Judgment Entry filed

January 27, 2021, the trial court granted Appellant’s motion, ordering the statements

made by Appellant to Trooper Davenport on the evening of the incident be suppressed.

       {¶4}   On February 10, 2021, Appellant filed a motion to strike/dismiss counts one

and two of the Indictment, arguing the legislature never intended reckless homicide be a

predicate offense for involuntary manslaughter. At the hearing on the motion, the state
conceded reckless homicide could not be a predicate offense for involuntary

manslaughter, and advised the trial court it did not object to the dismissal of count one.

The trial court dismissed count one of the Indictment, but denied Appellant’s motion as to

count two.

       {¶5}   The matter proceeded to jury trial on February 19, 2021.

       {¶6}   Tyler Hamilton testified, in March, 2019, he and his then-girlfriend, Brenna

Lifer, lived at 1665 Frontier Trail, Mansfield, Richland County, Ohio. Hamilton was a

foreman for Mid-Ohio Pipeline. Appellant had been on Hamilton’s crew for approximately

a year to a year and a half although Hamilton had known Appellant from Mid-Ohio Pipeline

for two or three years. On workdays, Appellant would arrive at Hamilton’s home and they

would drive to the designated job sites in Hamilton’s company truck. Austin Smiley had

been a member of Hamilton’s crew for five or six months.

       {¶7}   A week prior to March 20, 2019, Appellant purchased a firearm and brought

it to work with him. Hamilton described the firearm as “a very small handgun. Fit in the

palm of your hand. A little pistol.” Trial Tr., Vol. III at 104. Appellant showed Hamilton the

gun, Hamilton looked at it then told Appellant to put the gun in the glovebox of the truck.

Hamilton locked the glovebox. Hamilton recalled Appellant brought the gun to work two

or three times, and each time Hamilton had Appellant lock it in the glovebox of the truck.

Hamilton knew Appellant had ammunition for the gun, but did not know if the gun was

loaded.

       {¶8}   During the workday on March 20, 2019, Appellant and Smiley were talking

about their trucks, and Smiley agreed to sell a suspension leveling kit to Appellant. The

men decided to meet at Hamilton’s house after work as Appellant’s truck was there. After
work, Hamilton and Appellant stopped at an ATM machine in order for Appellant to

withdraw money for the leveling kit. Hamilton knew Appellant had his gun with him that

day. While Hamilton and Appellant waited for Smiley to arrive at Hamilton’s house, they

hung out in the garage and drank beer. Smiley arrived approximately 20 to 30 minutes

later. The three men consumed approximately four beers each. After Smiley arrived,

Appellant brought out his gun and “was messing around with it,” and “dropped [it] once

on the ground.” Id. at 115. Hamilton recalled the gun “would get put away on and off, but

then it would come back out throughout the night.” Id. Hamilton added, Appellant owned

the gun, brought it to his [Hamilton’s] house, and had the most possession and control

over it throughout the evening.

       {¶9}    Around 6:15 p.m., Lifer joined the men in the garage and they proceeded to

the Backroom, a nearby bar, to get something to eat. The group ordered dinner, beers,

and shots of Crown Apple.      Appellant did not order food because his wife had dinner

waiting for him when he arrived home. Lifer did not drink that evening. They returned to

Hamilton’s house sometime after 8:00 p.m., and continued to drink. Hamilton indicated

Appellant had his gun out a couple of times, “sliding back the slide on it, messing with it .

. . playing with it.” Id. at 121. Hamilton described what he meant by “playing with it”: “It

was like he was doing - - call it, per se, magic trick. Like, he would slide it back. You

would think it’s loaded, me and [Smiley] would think it’s loaded. He would pull the trigger

and it wouldn’t go off. It would just click.” Id. Hamilton observed Appellant do this “magic

trick” four to six times.

       {¶10} At approximately 9:00 p.m., Lifer entered the garage and told the three men

they needed to come inside. Hamilton invited Appellant and Smiley to spend the night.
Smiley planned to telephone his father for a ride home. Appellant intended to drive

himself home. Hamilton did not think either Smiley or Appellant was in a condition to

drive. Hamilton, Appellant, and Smiley eventually entered the house. They stood in the

kitchen, eating 100% proof moonshine cherries and drinking beer. Appellant and Smiley

continued to play with the gun, passing it back and forth, for 45 minutes to an hour.

Hamilton saw bullets in the magazine and stated the gun appeared to be loaded. At one

point, Smiley pointed the gun at Appellant and pulled the trigger. Lifer heard what was

going on, called Hamilton into the bedroom, and told him to put an end to it. Lifer then

left the house and went to Hamilton’s parents’ home. Smiley finally telephoned his father.

      {¶11} Hamilton left the kitchen to use the restroom. He noticed the gun was on

the kitchen counter and the magazine was in the clip. Before Hamilton made it to the

restroom, he heard a single shot. He turned around and saw Smiley on the ground, in a

pool of blood. Hamilton knew Smiley was dead. Hamilton yelled, “This ain’t no fucking

joke now, is it?” Id. at 138. Appellant and Hamilton both began to panic. Hamilton put

his dog in a crate in the bedroom. Appellant called his wife. Hamilton heard Appellant

tell his wife “something happened, somebody’s dead.” Id. at 139.

      {¶12} Hamilton exited the house through the front door and began making phone

calls. He attempted to call Lifer and his father. He eventually spoke with his mother and

told her something had happened and he needed someone to come to his house. Lifer

and Hamilton’s father arrived at the house shortly thereafter. Appellant came outside and

walked to his truck. He began tossing his wallet, keys, and belt onto the truck bed cover.

Lifer went into the house then called 9-1-1. When the police arrived, Hamilton was

handcuffed, placed in the back of a cruiser, and transported to the sheriff’s department
where he was processed and questioned. Hamilton did not know what became of

Appellant.

       {¶13} Brenna Lifer testified, in March, 2019, she was living with Hamilton in his

Frontier Trail home. Lifer stated she and Hamilton had been dating three years and had

lived together for two years. At the time, Lifer worked as a dental assistant. When she

arrived home from work between 5:15 and 5:30 p.m. on March 20, 2019, Hamilton,

Appellant, and Smiley were “hanging out” in the garage, talking, and drinking beer. Id. at

220. Lifer indicated she did not drink that evening because she was attending a business

expo the next morning then driving to Indiana for a weekend course. Lifer, Hamilton,

Appellant, and Smiley went to the Backroom for dinner sometime between 6:30 and 7:00

p.m.

       {¶14} Prior to leaving for dinner, Lifer saw Appellant “messing around” with a little

black gun. Id. at 227. Lifer told Appellant to put the gun away. She stated she was

uncomfortable and feared something bad could happen. Lifer recalled, Appellant “was

taking the mag out, or magazine out. He was cocking it and fiddling with it, fiddling with

little parts of it.” Id. at 228. Shortly after Lifer told Appellant to put the gun away, it fell to

the ground. Lifer testified, “It fell to the ground. It was dropped. And it landed pointing

at [Smiley’] leg. And I said, You could have shot his leg off. Now, you need to put it

away.” Id. at 229.

       {¶15} While at the Backroom, Hamilton, Appellant, and Smiley continued to drink,

consuming beer and a few shots. Lifer indicated the three men took turns buying rounds

of beer and shots of Crown Apple. Lifer was ready to go home after they finished eating,

but Hamilton, Appellant, and Smiley wanted to stay for another round. Lifer had not
planned on staying up all night drinking and “was starting to get a little snippy.” Id. at 234.

She expressed her displeasure and told them they either needed to stay at the house or

go home.

       {¶16} When they returned to the house, Lifer went inside and Hamilton, Appellant,

and Smiley returned to the garage. Lifer heard the men revving the four wheelers. She

went to the garage and again told them they either needed to come inside or go home

because she was tired and was going to bed. Hamilton, Appellant, and Smiley moved

into the kitchen. Lifer could not sleep because “[t]hey were being obnoxiously loud.” Id.

at 238. She went into the kitchen and asked them to go to bed. She texted Hamilton,

asking him “to shut it down.” Lifer recalled “I had heard [Appellant] tell [Smiley] that,

‘Dude, you just pointed that thing at my face. Don’t do that.’ [Smiley] says, ‘I’m sorry,

man. I wasn’t paying attention.’” Id. at 241. At approximately 10:00 p.m., Lifer left the

residence and went to Hamilton’s parents’ home to sleep.

       {¶17} Darrin Hamilton, Hamilton’s father, roused Lifer, who was half asleep, and

told her Hamilton was trying to get in touch with her. Lifer stayed in bed until Dee

Hamilton, Hamilton’s mother, came into the room and told her Darrin was leaving to go to

Hamilton’s house. Lifer looked at her phone and saw several missed calls from Hamilton,

starting at 10:32 p.m. After several tries, Lifer reached Hamilton by phone. Hamilton told

her she needed to come back to the house immediately. Lifer told Hamilton she was not

returning until everyone was gone. Hamilton responded, “There’s a dead man in our

kitchen,” explaining Smiley had been shot in the head. Id. at 245-246.

       {¶18} Lifer ran barefooted to Hamilton’s house. Darrin Hamilton, who was already

there, told her not to enter the house. Hamilton was yelling at his father he did not do it.
Appellant was telling everyone to go. Lifer recalled Appellant saying, “I’ll take care of this.

It wasn’t any of you. You guys go. I got this.” Id. at 248. Lifer described everyone as

yelling and frantic. Lifer entered the house and found Smiley dead on the kitchen floor.

She immediately called 9-1-1.

       {¶19} Darrin Hamilton testified he had laid down in bed at approximately 10:30

p.m. on March 20, 2019, when his wife received a call from Hamilton telling her Darrin

Hamilton needed to get down to his house because “something happened.” Id. at 297.

He put on clothes and immediately drove to Hamilton’s house. Hamilton was standing by

the road when his father arrived. Darrin Hamilton rolled down his window and Hamilton

told him Smiley was dead. Hamilton explained Appellant and Smiley were messing with

a gun and the gun went off. Darrin Hamilton pulled into the driveway and exited his

vehicle. Darrin Hamilton asked Appellant where the gun was located, but Appellant

responded he did not know. Darrin Hamilton recalled Appellant standing by his truck,

pulling his wallet, keys, and other items out of his pockets, and saying, “It wasn’t

[Hamilton’s] fault. It wasn’t [Smiley’s] fault.” Id. at 299. Darrin Hamilton stated he tried

to keep everyone calm and cool until the police arrived.

       {¶20} Dr. Susan Brown, a forensic pathologist at the Montgomery County

Coroner’s Office, testified she performed the autopsy on Smiley’s body on March 21,

2019. Law enforcement officers were in attendance during the autopsy and collected

evidence. During the external examination, Dr. Brown found a gunshot wound to Smiley’s

head. The entrance wound was located slightly left of the midline of Smiley’s forehead.

Dr. Brown indicated the bullet traveled through Smiley’s scalp into his frontal skull then

through the left side of his brain before coming to rest in the occipital skull, the back of
the skull, where Dr. Brown recovered it. The internal examination revealed injuries to the

skull and brain due to the gunshot wound. When asked the distance or approximate

distance between the muzzle of the firearm and Smiley’s skull, Dr. Brown replied, “It’s a

contact wound.” Trial Tr., Vol. IV at 430. On redirect examination, Dr. Brown indicated

the gun was against Smiley’s head and the hat he was wearing when it was fired.

       {¶21} Gary Kiener, who works for the Richland County Sheriff’s Department as a

road patrol deputy and also owns K&M Safety Consultants, testified he trained and

educated Appellant for his concealed handgun license. Kiener stated his training is

guided by state laws and the Ohio Attorney General’s Concealed Carry Laws Manual.

Kiener indicated the number one priority is the safe handling of a firearm. Participants

are instructed to keep their fingers off the trigger until they are ready to shoot and to

always keep their firearm pointed in a safe direction. During training, Kiener emphasizes

“any time alcohol is involved, that guns should not be mixed together.” Trial Tr., Vol, V at

714.   Kiener noted Appellant completed the course and received his certificate on

February 5, 2017.

       {¶22} Richland County Sheriff’s Deputy Ryan Radojcsics1, who was a major

crimes detective at the time of the incident, testified he was called into work at

approximately 11 p.m. on March 20, 2019. When he arrived, he was informed there had

been a shooting, the victim had been shot in the head, and the shooting was potentially

accidental. Deputy Radio was assigned to interview Appellant. Deputy Radio described

Appellant’s demeanor as calm, “for the most part,” but also nervous. He noted he could

tell Appellant had been drinking and was intoxicated. After reading Appellant his Miranda


1Deputy Radojcsics goes by the name “Deputy Radio” due to the difficulty people have in pronouncing his
name.
rights and ensuring he understood those rights, Deputy Radio proceeded with the

interview.

       {¶23} During the course of the interview, Appellant detailed the events of the day.

Appellant acknowledged having a drinking problem and admitted he was drunk that

evening. Deputy Radio stated Appellant “was very aware of what the State laws are about

having possession of a firearm with any alcohol in your system at all.” Trial Tr., Vol. VI at

765. Deputy Radio indicated when he asked Appellant questions “related to anything to

do with the gun, anything to do with the gun going off, anything to do with Austin Smiley

being shot and dead,” Appellant “would immediately start not remembering.” Id. at 771.

       {¶24} Sometime during the interview, Deputy Radio took a short recess to speak

with Detective Pat Smith, who was interviewing Hamilton. After his conversation with

Detective Smith, Deputy Radio realized Appellant was most likely the shooter and began

asking Appellant more direct questions. Deputy Radio asked Appellant why he shot

Smiley. Appellant’s response, which was in quotes in the deputy’s notes, was “There’s

no reason. Honestly, it was a fucking accident.” Id. at 774. Appellant told Deputy Radio

he did not shoot Smiley on purpose. When asked again why he shot Smiley, Appellant

responded, “I don’t have a reason. I can’t give you a reason.” Id. at 775. This statement

also appeared in quotes in Deputy Radio’s notes. Appellant told Deputy Radio he did not

remember the gun going off, but admitted the gun was in his hand immediately after

Smiley was shot. During the interview, Appellant acknowledged, because of the safeties,

it was not possible for the gun to go off if it was dropped. The video of Deputy Radio’s

interview with Appellant was played for the jury.
       {¶25} Deputy Radio indicated Appellant’s gun had a trigger rate of 5 pounds, 11

ounces, meaning 5 pounds, 11 ounces of force is required to fire the gun. Appellant’s

gun was loaded with Hornady brand .380 caliber hollow point bullets. The particular

bullets are “critical defense ammunition.” Id. at 782.

       {¶26} Appellant testified on his own behalf. Appellant recalled the events of March

20, 2019. After work, he and Hamilton stopped at a gas station. Appellant explained he

was buying a leveling kit from Smiley and needed to get money from an ATM. Appellant

purchased two tallboys, 24- or 25- ounce cans of beer, from the gas station. After drinking

the beers, Appellant and Hamilton drove to Hamilton’s house, arriving between 5:30 and

6:00 p.m. Appellant and Hamilton hung out in the garage and drank beer while they

waited for Smiley to arrive.   Appellant stated he was in possession of his Ruger LCP2

.380 firearm at the time. Appellant had purchased the firearm in early March, 2019. Prior

to going to the Backroom, Appellant had consumed five or six beers. At the Backroom,

Appellant, Hamilton, and Smiley each drank four or five beers and two or three shots of

Crown Apple.

       {¶27} Upon their return to Hamilton’s house from the Backroom, the group hung

out in the garage and continued to drink. Appellant admitted he took the gun out and

“against my better judgment at one point, point[ed] it towards myself and I made a joke.”

Id. at 846. Appellant acknowledged he knew “it was probably against the law” to be in

possession of a firearm while consuming alcohol. Id. at 847. Once inside the house,

Appellant pulled his cell phone and gun out of his pocket and placed the items on the

kitchen counter. Appellant testified Smiley handled the gun “quite a bit” throughout the
evening. At one point, Appellant showed Smiley how to conduct a functions check on the

weapon.

      {¶28} Appellant described the shooting of Smiley as follows:



             And [Smiley] went to hand it back to me muzzle first, and I said,

      whoa, whoa, watch the barrel. And he went to turn the barrel as he handed

      it to me, and he let go before I had a grip. And I remember fumbling for it,

      and all of a sudden, it fell to my left. I turned around, picked it up off the

      ground, and I stood up.

             And I just remember being confused. And [Hamilton] was yelling

      something at me from across the room, and I couldn’t hear him. And then

      my hearing came back, and he said something along the lines of, “What the

      fuck? This isn’t a joke,” or “This is fucking serious,” something along the

      lines of that.

             And I turned and saw [Smiley], and I just – we both panicked. You

      know, I told [Hamilton] – I said, “Call 9-1-1 right now.” I looked over at

      [Smiley]. I knew he was gone, at which point I deposited the magazine on

      the counter and rendered the firearm safe, because I had no idea how it just

      went off. I placed it on the counter. And I looked over at [Smiley], and I just

      didn’t know. I knew he was gone. I knew there was nothing I could do.

             Id. at 853-854.
       {¶29} Appellant recalled, when Darrin Hamilton arrived, he asked Appellant where

the gun was, but Appellant “wasn’t thinking” and “had no idea.” Id. at 856. Appellant

stated Darrin Hamilton told him, “it’s not [Hamilton’s] fault, it’s not [Smiley’s] fault, it’s my

fault, just in reference to I was the one that brought the gun that night. Id. Appellant

acknowledged he was at fault for having the gun and drinking, “[b]ut as to if I shot [Smiley],

no, I did not.” Id. at 857.

       {¶30} On cross-examination, the prosecutor asked Appellant, using a toy gun, to

demonstrate for the jury the moments immediately prior to Smiley being shot. Appellant

testified, as Smiley was handing the gun back to him, Appellant told Smiley to “watch the

muzzle.” Id. at 863. Appellant continued:



              And he pointed it in towards that way, and I went to get it from him.

       And he lost his grip on it. At that point, I was grappling, and it went this way.

              I bent over and picked it up off the ground, and I picked it up and saw

       [Smiley] already on the ground, yes.

              Id.



       {¶31} Appellant could not say when during the exchange Smiley was shot.

Appellant also did not know whose finger was on the trigger when Smiley was shot.

Appellant acknowledged he knew he was not to have a loaded firearm in his possession

when he was drinking. Appellant also acknowledged the trigger on the gun had to be

pulled in order for the gun to fire. Appellant did not take exception to the fact Smiley was

shot point-blank in the forehead. Appellant described Smiley’s death as an accident,
something “unintentional or unforeseen.” Id. at 872. Appellant explained, “It never

crossed my mind that a gun was going to go off that night.” Id. at 873.

       {¶32} After hearing all of the evidence and deliberating, the jury found Appellant

guilty of involuntary manslaughter and the attendant firearm specification (Count 2),

reckless homicide and the attendant firearm specification (Count 3), and using weapons

while intoxicated (Count 4). The trial court merged Counts 3 and 4 with Count 2 then

sentenced Appellant to a 36-month period of incarceration on Count 2.         The trial court

ordered the mandatory three year period term for the attendant firearm specification be

served consecutive to the sentence imposed on Count 2, for an aggregate prison term of

6 years.

       {¶33} It is from his convictions and sentence Appellant appeals, raising the

following assignment of error:



              APPELLANT’S           CONVICTION           FOR        INVOLUNTARY

       MANSLAUGHTER IS AGAINST THE WEIGHT OF THE EVIDENCE ON

       THE ISSUE OF CAUSATION.



                                                 I

       {¶34} In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire record,

weighs the evidence and all reasonable inferences, considers the credibility of witnesses,

and determines whether in resolving conflicts in evidence the jury ‘clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and
a new trial ordered.’ ” State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997-Ohio-52, 678

N.E.2d 541, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1983).

      {¶35} Appellant was convicted of involuntary manslaughter, in violation of R.C.

2903.04(B), which provides:



             (B) No person shall cause the death of another or the unlawful

      termination of another's pregnancy as a proximate result of the offender's

      committing or attempting to commit a misdemeanor of any degree, a

      regulatory offense, or a minor misdemeanor other than a violation of any

      section contained in Title XLV of the Revised Code that is a minor

      misdemeanor and other than a violation of an ordinance of a municipal

      corporation that, regardless of the penalty set by ordinance for the violation,

      is substantially equivalent to any section contained in Title XLV of the

      Revised Code that is a minor misdemeanor.



      {¶36} Appellant was also convicted of the underlying misdemeanor, using a

weapon while intoxicated, in violation of R.C. 2923.15(A), which provides:



             (A) No person, while under the influence of alcohol or any drug of

      abuse, shall carry or use any firearm or dangerous ordnance.



      {¶37} The term “proximate result” in the involuntary manslaughter statute involves

two concepts: causation and foreseeability. State v. Hall, 12th Dist. Preble No. CA2015-
11-022, 2017-Ohio-879, ¶ 71, citing State v. Feltner, 12th Dist. Butler No. CA2008–01–

009, 2008–Ohio–5212, ¶ 13. “Generally, for a criminal defendant's conduct to be the

proximate cause of a certain result, it must first be determined that the conduct was the

cause in fact of the result, meaning that the result would not have occurred ‘but for’ the

conduct.” Id.; See also State v. Carpenter, 3d Dist. Seneca No. 13-18-16, 2019-Ohio-58.

       {¶38} Appellant asserts his conduct was not the “but for” cause of the shooting.

Appellant explains he “repeatedly demonstrated his ability to safely perform a functions

check that night,” and “the problem did not arise until he allowed Smiley to try a functions

test.” Brief of Appellant at 15. Appellant adds “Smiley was unable to do so properly and

they fumble the gun when Smiley tried to hand it back.” Id.

       {¶39} While “but for” causation is used in the vast majority of cases, there are

circumstances where such an analysis is inapplicable because, as a matter of law, there

can be more than one proximate cause of an injury. Id. at ¶ 72, citing Strother v.

Hutchinson, 67 Ohio St.2d 282, 287 (1981). “[W]here an original act is wrongful or

negligent and in a natural and continuous sequence produces a result which would not

have taken place without the act, proximate cause is established, and the fact that some

other act unites with the original act to cause injury does not relieve the initial offender

from liability.” Strother, supra at 287. (Citation and internal quotations omitted). “In other

words, a defendant can still be held criminally responsible where the defendant's conduct

combined with other occurrences to jointly result in a legal injury.” Id. “Accordingly, a ‘but

for’ analysis is inapplicable in these rare cases.” Hall, supra at ¶ 72, citing Lafave & Scott,

Criminal Law, Section 35, 249 (1972).
       {¶40} Assuming, arguendo, a “but for” analysis is not applicable to this matter, we

find, as detailed in our Statement of the Case and Facts, supra, and summarized, infra,

Appellant’s original wrongful conduct, having a weapon while intoxicated, combined with

the natural and continuous sequence of that act, Smiley handling the loaded weapon,

was the proximate cause of Smiley’s death, and Smiley’s death would not have taken

place without Appellant’s original act.

       {¶41} Appellant began drinking beer in Hamilton’s truck on his way home from

work. Appellant had his gun on his person at the time. Hamilton and Appellant consumed

several beers while they waited for Smiley to arrive at Hamilton’s house. Once Smiley

arrived, the men continued to drink. According to Hamilton, Appellant brought out his gun

and “was messing around with it,” and “dropped [it] once on the ground.” Id. at 115.

Hamilton recalled the gun “would get put away on and off, but then it would come back

out throughout the night.” Id.

       {¶42} Between 6:30 and 7:00 p.m., Appellant, Hamilton, Smiley, and Lifer went to

the Backroom bar to eat. Prior to leaving for dinner, Lifer saw Appellant “messing around”

with the gun. Id. at 227. Lifer told Appellant to put the gun away. Lifer recalled, Appellant

“was taking the mag out, or magazine out. He was cocking it and fiddling with it, fiddling

with little parts of it.” Id. at 228. Shortly after Lifer told Appellant to put the gun away, it

fell to the ground. Lifer testified, “It fell to the ground. It was dropped. And it landed

pointing at [Smiley’] leg. And I said, ‘You could have shot his leg off. Now, you need to

put it away.’” Id. at 229.

       {¶43} While at the Backroom, Appellant, Hamilton, and Smiley each drank several

more beers and did at least three shots each of Crown Apple. They returned to Hamilton’s
house sometime after 8:00 p.m., and continued to drink. Hamilton indicated Appellant

had his gun out a couple of times, “sliding back the slide on it, messing with it . . . playing

with it.” Id. at 121. Hamilton described “playing with it” as a “magic trick.” Appellant

describe what he was doing as a “functions check.” Hamilton observed Appellant do this

“magic trick” four to six times.

       {¶44} After 9:00 p.m., Hamilton, Appellant, and Smiley entered the house. They

stood in the kitchen, eating 100% proof moonshine cherries and drinking beer. Appellant

and Smiley continued to play with the gun, passing it back and forth, for 45 minutes to an

hour. Hamilton saw bullets in the magazine and stated the gun appeared to be loaded.

At one point, Smiley pointed the gun at Appellant and pulled the trigger. From the

bedroom, Lifer heard Appellant tell Smiley, “Dude, you just pointed that thing at my face.

Don’t do that.” Id. at 241. Lifer recalled Smiley says, “I’m sorry, man. I wasn’t paying

attention.” Id. Hamilton left the kitchen and went to the restroom. He noticed the gun was

on the kitchen counter and the magazine was in the clip. Before Hamilton made it to the

restroom, he heard a single shot. He turned around and saw Smiley on the ground, in a

pool of blood. The coroner testified Smiley died of a contact wound to the middle of his

forehead. Appellant knew “it was probably against the law” to be in possession of a

firearm while consuming alcohol. Id. at 847.

       {¶45} We further find Smiley being shot and, ultimately, killed was a foreseeable

consequence of Appellant’s actions. A “defendant will be held responsible for those

foreseeable consequences which are known to be, or should be known to be, within the

scope of risk created by his conduct.” State v. Sabo, 3d Dist. Union No. 14-09-33, 2010-

Ohio-1261, ¶ 25, quoting State v. Losey, 23 Ohio App.3d 93, 95 (1985), (Internal
quotations omitted). An ordinary prudent person could reasonably anticipate injury or

death as likely to result under these circumstances, to wit: one individual consuming an

excess amount of alcohol, handling a loaded firearm throughout the evening, and passing

that weapon between himself and another individual who was also consuming an excess

amount of alcohol.

      {¶46} Based upon the foregoing, we find Appellant’s conviction was not against

the manifest weight of the evidence.

      {¶47} Appellant’s sole assignment of error is overruled.

      {¶48} The judgment of the Richland County Court of Common Pleas is affirmed.



By: Hoffman, J.
Wise, Earle, P.J. and
Baldwin, J. concur